DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed features – “display panel”, “touch control layer”, “body layer”, “a touch control layer disposed on the body layer”, and “wherein an area of the touch control layer is greater than or equal to an area of a display area of the display panel” (note, both greater than and equal metrics must be shown in figures in order to meet claim boundaries of “or” statement) - must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 
Specification
The disclosure is objected to because of the following informalities: ¶ [0032], second and third sentence, “control layer”, and should be corrected to “touch control layer” in order to align with the same terminology to avoid confusion with the control circuit.
Appropriate correction is required.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Such claimed terminology includes - “wherein an area of the touch control layer is greater than or equal to an area of a display area”.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-10 rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
on the body layer” (stated in both claims 1 and 9), does not corroborate how the touch control layer and the body layer are connected to each other.
Applicant provides description and illustration with respect to figure 2 of element 250 (polarizer) that includes a body layer B and a touch control layer A (not labeled in the specification) are in a side-by-side, adjacent orientation, on a single layer where A is somehow connected to B (e.g., glue, a double ended screw, solder, UV sealant, thermosetting sealant, etc.).
Note, that applicant must not amend in a manner that presents new matter.  In addition, dependent claims 2-8 and 10 are rejected due to their inherent dependency from independent claims 1 and 9.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-10 rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claimed limitation, “a touch control layer disposed on the body layer” (stated in both claims 1 and 9), does not corroborate with ordinary meaning of the term “on”.  Definition of “on” states “used as a function word to indicate position in contact with and supported by the top surface of”.  Please note, applicant provides illustration in figure 2 of element 250 (polarizer) that includes a body layer B and a touch control layer A (not 
Note, dependent claims 2-8 and 10 are rejected due to dependency from independent claims 1 and 9.
Furthermore, claim 2 states – “wherein the touch driver circuit is disposed on the body layer of the polarizer, is disposed adjacent to the touch control layer” – this is unclear on what element is being referenced as being “disposed adjacent to the touch control layer”.
As a result, claim 2 is rejected for a second reason as detailed above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al, hereinafter Xu (U.S. 2018/0307884 A1), in view of Kim et al, hereinafter Kim (U.S. 2018/0121002 A1).
In regards to claim 1, Xu discloses: a polarizer, disposed on a display panel, comprising a body layer and a touch control layer disposed on the body layer (Xu, fig. 1, discloses polarizer [body layer 600 & touch control layer 700] disposed on display panel [elements 10 & 20 {i.e., elements 100-500}], disclosed in ¶ [0036] & ¶ [0042]- ¶ [0044]); 
wherein the touch control layer comprises a plurality of touch sensors (Xu, figs. 1-3, touch control layer 700 includes touch sensors S1 & S2, disclosed in ¶ [0036]- ¶ [0039]); and
wherein an area of the touch control layer is greater than or equal to an area of a display area of the display panel (Xu, fig. 1, illustrates touch control layer 700 is greater than display area 300 {i.e., pixel area}, disclosed in ¶ [0036] & ¶ [0044]; please note modified fig. 1 below illustrating the boundaries of display area 300; note, claim is in alternative form due to usage of “or”).
[AltContent: connector][AltContent: connector]
    PNG
    media_image1.png
    414
    971
    media_image1.png
    Greyscale

Xu fails to disclose: the touch control layer is electrically connected to a touch driver circuit by a plurality of wires.
However, Kim discloses: the touch control layer is electrically connected to a touch driver circuit by a plurality of wires (Kim, figs. 5-6, illustration of touch control layer 171 with touch electrodes TE1 to TEn & touch driver circuit 175 are shown to be connected via a plurality of wires RL, disclosed in ¶ [0102], ¶ [0104], ¶ [0107], ¶ [0109]- ¶ [0111]).
Kim and Xu are considered to be analogous art because both are in the same field of endeavor related to touch display devices. Therefore, it would have been obvious to someone having ordinary skill in the art at the time the invention was filed to modify the touch control layer of Xu to include: wherein the touch control layer is electrically connected to a touch driver circuit by a plurality of wires, as taught by Kim, in order to develop a less complicated structure that’s less problematic (Kim, ¶ [0006]- ¶ [0007]).
In regards to claim 9, Xu discloses: a display panel (Xu, fig. 1 disclosed in ¶ [0036]), comprising a polarizer; wherein the polarizer comprises a body layer and a (Xu, fig. 1, discloses polarizer [body layer 600 & touch control layer 700] disposed on display panel [elements 10 & 20 {i.e., elements 100-500}], disclosed in ¶ [0036] & ¶ [0042]- ¶ [0044]); 
the touch control layer comprises a plurality of touch sensors (Xu, figs. 1-3, touch control layer 700 includes touch sensors S1 & S2, disclosed in ¶ [0036]- ¶ [0039]); and 
wherein an area of the touch control layer is greater than or equal to an area of a display area of the display panel (Xu, fig. 1, illustrates touch control layer 700 is greater than display area 300 {i.e., pixel area}, disclosed in ¶ [0036] & ¶ [0044]; please note modified fig. 1 below illustrating the boundaries of display area 300; note, claim is in alternative form due to usage of “or”).
[AltContent: connector][AltContent: connector]
    PNG
    media_image1.png
    414
    971
    media_image1.png
    Greyscale

Xu fails to disclose: the touch control layer is electrically connected to a touch driver circuit by a plurality of wires.
However, Kim discloses: the touch control layer is electrically connected to a touch driver circuit by a plurality of wires (Kim, figs. 5-6, illustration of touch control layer 171 with touch electrodes TE1 to TEn & touch driver circuit 175 are shown to be connected via a plurality of wires RL, disclosed in ¶ [0102], ¶ [0104], ¶ [0107], ¶ [0109]- ¶ [0111]).
Kim and Xu are considered to be analogous art because both are in the same field of endeavor related to touch display devices. Therefore, it would have been obvious to someone having ordinary skill in the art at the time the invention was filed to modify the touch control layer of Xu to include: wherein the touch control layer is electrically connected to a touch driver circuit by a plurality of wires, as taught by Kim, in order to develop a less complicated structure that’s less problematic (Kim, ¶ [0006]- ¶ [0007]).
 In regards to claim 10, Xu in combination above discloses: the display panel of claim 9, wherein the display panel comprises a liquid crystal display panel or an organic light-emitting diode display panel (Xu, fig. 1, disclosed in ¶ [0042] & ¶ [0044]; “the flexible display panel is a flexible organic light emitting display panel”…. “The display unit 20 in some embodiments includes an organic light emitting diode 300”; note, claim is in alternative form due to usage of “or”).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Xu et al, hereinafter Xu in combination above in view of Park et al, hereinafter Park (U.S. 2016/0306472 A1).
In regards to claim 4, Xu in combination above discloses: the polarizer of claim 1, wherein materials of the touch sensors are transparent conductive materials (Xu, ¶ [0056]), but fails to disclose: materials of the wires are transparent conductive materials.
Park discloses: wherein materials of the wires are transparent conductive materials (Park, fig. 4, disclosed in ¶ [0099]).
Park and Xu in combination above are considered to be analogous art because both are in the same field of endeavor related to touch display devices. Therefore, it would have been obvious to someone having ordinary skill in the art at the time the invention was filed to modify the materials of the wires of Xu in combination above to include: wherein materials of the wires are transparent conductive materials, as taught by Park, in order to properly allow light to pass through display panel (Park, ¶ [0098]- ¶ [0099]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to PTO-892 form for further detail.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Duane N. Taylor Jr. whose telephone number is (571) 272-4703.  The examiner can normally be reached on M-R [7am-5pm].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on (571) 272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/DUANE N TAYLOR JR/           Primary Patent Examiner, Art Unit 2626